Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				         DETAILED ACTION

				     EXAMINER’S COMMENT
	Claim number 3 is used twice and thus the second claim number 3 to claim number 6 are renumbered as claims 4-7, respectively, under Rule 126.  As result, a correction to the dependency recited in line 1 of the renumbered claim 7 is needed (i.e., “The method of claim 6” in lieu of “The method of claim 5”).  Thus claims 1-7 are examined under merit.

   SPECIFICATION OBJECTION
Insertion of “now U.S. Pat. No. 10,633,541,” after “April 27, 2016,” at top of page 1 of the specification is needed for update.  Submission of a whole paragraph would be needed.	
				                 REJECTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,633,541.  Although the claims at issue are not identical, they are not patentably distinct from each other because the SMP of the patent would encompass the instantly recited tension-programmed SMP since claim 1 of the patent teaches the instantly recited properties and since claim 3 of the patent teaches a tension-programmed. 
Also, an invention in a product-by-process is a product, not a process.  See In re Brown, 459 Fa2d 531, 173 USPQ 685 (CCPA 1972) and In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).  MPEP 2113.  Thus, whether the SMP of the patent is the tension-programmed or not would be material as long as it has the instantly recited properties.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The renumbered claim 4 (i.e., the original second claim 3) is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Li (A Shape Memory Polymer Based Self-Healing Sealant for Expansion Joint, Transportation Research Board of the National Academies.  Final Report for highway IDEA Project 142, pp. 1-6 (2012)).
A copy of the article by Li is not provided since it can be found in a parent application No. 15/032,491.
Li teaches a composition for repairing defects in a material having the following properties recited in the instant claim 1 in abstract.  The composition is able to respond to heating by decreasing volume and it comprises at least one SMP capable of 
Li further teaches that at least one SMP capable of undergoing temperature-related change is tension-programmed one way SMP in abstract.
The “at least one SMP” taught by Li would make the instant claim 3 obvious.
The instant invention further recites a binder over Li.
Wisnewski teaches SMP and a binder compatible with an SMP which serve to increase the compressive modulus in [0067].
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the art known additives such as the binders taught by Wisnewski in Li in order to improves the compressive modulus and strength of the composition as well to utilize at least two SMP in Li since the “at least one SMP” taught by Li would encompass two or more absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

					   OBJECTION
Claims 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims since none of the prior art of the record 
Claims 6 and 7 are objected since “compositions” is recited in line 1 as opposed to ““composition” in lines 2-4 and 7 of claim 6, but would be allowable if the claim 6 is rewritten in order to overcome the objection since since consistency would be needed and since none of the prior art of the record teaches or suggests the recited method of storing composition.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   US 8,901,253 teaches a SMP network with triple-shape-memory effect in abstract and examples.  US 2009/0309258 A1 teaches a mixture of two SMPs in claim 7, but fails to teach or suggest the instantly recited properties.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






THY/Jan. 14, 2022                                                /TAE H YOON/                                                                              Primary Examiner, Art Unit 1762